DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. 8,250,898 in view of Mikura 8,430,215.
Regarding claim 32 Takenaka shows applicant’s prior brake disc device (with which they are well
familiar) having most of the claimed features as readily apparent from the figures.  The ‘surface pressed fracture surface’, as broadly claimed, is considered to be inherent in Takenaka since applicants never describe in their specification how this surface is unique and/or different than the corresponding surface in Takenaka.  
 Takenaka shows in figure 4 (f), figures 5-8 and states in col 5:
“.. [li]n the brake disk, a chamfered length from the corner portion on the outer peripheral edge
of the rotor plate toward a direction of a surface contacting with the brake pad, and a chamfered length from the corner portion toward a direction of an outer peripheral end surface are greater than or equal to 0.1 mm and less than or equal to 2.0 mm, preferably greater than or equal to 0.1 mm and less than or equal to 1.0 mm, or more preferably greater than or equal to 0.2 mm and less than or equal to 0.7 mm.
Hence, the effect of preventing nonuniform wear of the brake pad pressed by the brake disk, and the effect of reducing the amount of wear become significant.”
Further, Takenaka states in col 7 around line 45+:
Next [with regard to figure 4], the outer peripheral shape 5 of the outer rotor plate 2, i.e. the
repeated shape of recesses and ridges (the recess portion 5a and the ridged portion 5b) in the radial direction is formed into, for example, a roughly corrugated or trapezoidal repeated shape by means of press molding (outer periphery pressing step (d)).
In col 8 around lines 10+ Takenaka further states:
It should be [n]oted that in this case the angle of chamfer can be changed by changing the angle
of inclination of the inclined surface 7a of the die 7, so that the chamfered surface 6 having a general angle of chamfer of 45.degree., an angle of chamfer of 30.degree., an angle of chamfer of 60.degree. or the like can be formed easily. For example, in the case where the angle of chamfer is 45.degree., the angle of inclination of the inclined surface 7a may be set to 45.degree., and it is possible to easily form the chamfered surface 6 of approximately 0.1 mm through 2 mm or in which a chamfered length L1 from the corner portion 2d on the outer peripheral edge of the outer rotor plate 2 toward the direction of the braking front face 2a (direction of the surface contacting with the brake pad) and a chamfered length L2
from the corner portion 2d toward a direction of an outer periphery end surface E is approximately equivalent to a sag 2e of the corner portion on the outer peripheral edge of the outer rotor plate 2.
Lacking in Takenaka is a specific showing of the shape of the concave portion being asymmetric.
However the reference to Mikura shows a similar type of disc to that of Takenaka but has an
‘asymmetric’ concave portion at 121a,121b,.  Both Mikura and Takenaka provide better cooling/heat dissipation and reduced wear and weight with the wave shaped profile.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have modified the concave portion of Takenaka with an asymmetric profile, as taught by Mikura, since this modification would only amount to a minor change in shape/profile aimed at solving the same problem.  Further to have made the chamfer portion ‘uniform’ would have been obvious simply to avoid any discontinuities in the surface which could contribute to  increased wear of the brake pads.  Further, the appearance of the rotor would suffer.
Regarding claim 33 since the amount of chamfering can vary, and the angle of chamfer can be
changed by changing the angle of inclination of the inclined surface 7a of the die 7, as explained in col 8, as explained in Takenaka above, the “range of an error of .3mm” limitations is considered to be capable of being met.
Regarding claims 34-39 as explained above in Takenaka, as modified, due to the close similarity in both purpose and structure with that of applicant’s brake disc, these limitations are considered to be capable of being met.  For instance note the sag discussed at col 2 lines 50-55.  Note also there is no ridge portion on the chamfered surface shown in figures 5a and 7 after the cut processing step.  See col 9 lines 3-19.



Allowable Subject Matter
Claims 40-51 allowed.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
Applicant’s primary argument with respect to claim 32 is:
With only a press step of molding or a surface press step in the prior art, it would be
remarkably difficult to manufacture a brake disc having a corrugated portion in which a concave
portion and a convex portion are repeatedly formed over its outer circumference, in particular the brake disc in which a shape of the concave portion is asymmetric. In addition, in the prior art, it would not be possible to make a sagging portion or a chamfer portion uniform without using machining such as cutting.
The brake disc defined in claims 32-39 is formed with a chamfer portion that is a surface-
pressed fracture surface, which is uniformly chamfered by a press step of molding or a surface
press step without using machining such as cutting. Therefore, the brake disc has a structure in
which cracks and the like due to cutting do not easily occur.
It is unclear where in the independent claims applicant’s have claim language that defines over Takenaka, as modified by Mikura.  Takenaka clearly states in the abstract that a pressing step is used for forming the outer peripheral wave shape.  The chamfered surface is shown at 6 in figure 3 and the sage at 2e in figure 5a.  It is unclear what the patentable difference is between figure 5 of Takenaka and applicant’s [intermediate product] of figure 9.  All of the ‘portions’ listed in figure 9 of applicants brake disc appear to be in Takenaka figure 5a.  Intermediate products (in the mechanical arts) are generally not considered to be patentable over final products unless it can be shown that they have separate utility and are not obvious in light of the final product.  It is unclear what the limitation of “a surface pressured fracture surface” o line 6 of claim 32 adds to the claim since (as best understood) Takenaka has this same surface. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/30/22